DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “display unit” in claims 1, 13, 14, 16, 20, 21, 23, and 24, “image authentication unit” in claims 1, 17, 18, 20, 23, and 24, “collection unit” in claims 2-5 and 24, “candidate set generation unit” in claims 2, 6, 7, and 24, “unit” in claims 6 and 14, “public image collection unit” in claims 7, 8, and 10, “guidance screen presentation unit” in claims 17-18, “non-image authentication unit” in claims 18 and 22, “authentication unit” in claim 18, “retry control unit” in claims 20-22.
With regard to “display unit” in claims 1, 13, 14, 16, 20, 21, 23, and 24, paragraph [0044] discloses “Display 310 can be a monitor attached to a computer, a laptop screen, the screen of a phone or tablet, or any other form of display,” therefore, “display unit” will be interpreted as such. See the 112(b) rejection below for more details.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 8, 11, and 12 recite information/image “transmitted to outside”. Examiner submits that the grammar issues make the claim confusing and it is not clear what/where “outside” is. 
Claim limitations “image authentication unit” in claims 1, 17, 18, 20, 23, and 24, “collection unit” in claims 2-5 and 24, “candidate set generation unit” in claims 2, 6, 7, and 24, “unit” in claims 6 and 14, “public image collection unit” in claims 7, 8, and 10, “guidance screen presentation unit” in claims 17-18, “non-image authentication unit” in claims 18 and 22, “authentication unit” in claim 18, “retry control unit” in claims 20-22 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There appears to be no clear indication in the written description of the corresponding structure, material, or acts, for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claims 9, 11-12, 15, and 19 do not remedy the deficiencies of claim 1 and are rejected for being dependent on claim 1.



(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As explained above regarding the rejections of claims 1-24 under 35 U.S.C. 112(b), the written disclosure does not disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. For example, regarding “an image authentication unit,” the term is only mentioned once in the specification in paragraph [0009] and the paragraph is merely verbatim of the claims, thus, does not clearly disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Regarding the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 13-15, and 23-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shyu et al. (US 20170300686 A1; hereinafter “Shyu”).
As per claims 1 and 23, Shyu discloses: an information processing apparatus and a non-transitory computer readable medium, the information processing apparatus comprising: 
a display unit that displays a plurality of images consisting of one or more correct answer images selected from a candidate set, which consists of images not including images corresponding to public information of a user in an image group owned by the user, and one or more incorrect answer images other than the one or more correct answer images (Shyu, [0049], display 310 (i.e., display unit) displays visual story 400 which includes story images 402 (i.e., correct answer images) and decoy images 404 (i.e., incorrect answer images), [0028]-[0031], story images 402 are selected from a set, [0026], story images 402 do not include public information of a user because the story images are from user’s personal private images and not from social networking profile); and 
an image authentication unit that performs authentication of the user by having the user select at least one or more of the correct answer images from the plurality of displayed images (Shyu, [0046], decision module 316 (i.e., image authentication unit) determines whether the subject/user 302 should be authenticated based on the user’s selection of the correct story images from the plurality of images (see [0042]-[0043])). 

As per claim 2, claim 1 is incorporated and Shyu discloses: a collection unit that collects public information open to public by the user (Shyu, [0042], story generation engine 304 retrieves story images from user’s profile on social networking site); and 


As per claim 3, claim 2 is incorporated and Shyu discloses: - 48 -wherein the collection unit collects information that has a possibility of having been viewed by many unspecified persons, among pieces of information transmitted to outside through a network, as the public information (Shyu, [0042], story generation engine 304 retrieves story images from user’s profile on public social networking site which has a possibility of having been view by many unspecified persons).  

As per claim 4, claim 2 is incorporated and Shyu discloses: wherein the collection unit collects information posted by the user on a social networking service (SNS) as the public information (Shyu, [0042], story generation engine 304 retrieves story images posted by the user from user’s profile on social networking site).  

As per claim 13, claim 1 is incorporated and Shyu discloses: - 51 -wherein the display unit displays images, which are selected from a group of remaining images excluding the correct answer images in the candidate set, as the incorrect answer images (Shyu, 

As per claim 14, claim 1 is incorporated and Shyu discloses: a unit that generates, from attribute information of each image included in the plurality of images, an authentication question that is applicable to the attribute information of the correct answer images but is not applicable to the attribute information of the incorrect answer images, wherein the display unit displays the generated authentication question so as to be associated with the plurality of images (Shyu, [0029] and [0032], textual representation of the story is generated based on metadata (i.e., attribute information) of each selected image, [0044], story generation engine 304 generates the text story (i.e., textual representation of the story) and displays the text story on display 310).  

As per claim 15, claim 14 is incorporated and Shyu discloses: wherein the attribute information of the image includes at least one of metadata included in a file of the image, recognition result information indicating a content of the image obtained by image recognition processing on the image, or information detected by software in the information processing apparatus at a point in time at which the image is captured (Shyu, [0029], metadata of the image is retrieved which includes data describing who is in the image, where the image was taken, when the image was taken, and wat objects appear in the image).  

As per claim 24, Shyu discloses: an information processing system (Shyu, Fig. 3), comprising: 
an information processing apparatus (Shyu, [0046], decision module 316); and 
a server (Shyu, [0042], story generation engine 304), 
wherein the information processing apparatus includes 
a display unit that displays a plurality of images consisting of one or more correct answer images selected from a candidate set, which consists of images not including images corresponding to public information of a user in an image group owned by the user, and one or more incorrect answer images other than the one or more correct answer images (Shyu, [0049], display 310 (i.e., display unit) displays visual story 400 which includes story images 402 (i.e., correct answer images) and decoy images 404 (i.e., incorrect answer images), [0028]-[0031], story images 402 are selected from a set, [0026], story images 402 do not include public information of a user because the story images are from user’s personal private images and not from social networking profile), and 
an image authentication unit that performs authentication of the user by having the user select at least one or more of the correct answer images from the plurality of displayed images (Shyu, [0046], decision module 316 (i.e., image authentication unit) determines whether the subject/user 302 should be authenticated based on the user’s selection of the correct story images from the plurality of images (see [0042]-[0043])), and 
the server includes

a candidate set generation unit that generates the candidate set not including images, which correspond to the - 56 -public information collected from the image group owned by the user by the collection unit, in the image group owned by the user (Shyu, [0042]-[0044], story generation engine generates story (i.e., set) comprising story images that include story images that are user’s personal private images from local image data store 308 and do not include images from user’s social networking site 306).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shyu in view of Patton et al. (US 9817997 B2; hereinafter “Patton”).
As per claim 5, claim 4 is incorporated and Shyu does not disclose, however, Patton teaches or suggests: wherein, even in a case of information posted by the user on the SNS, the collection unit does not collect the information as the public information in a case where a disclosure range set for the information is narrower than a 
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of Shyu to include not collecting the information as the public information in a case where a disclosure range set for the information is narrower than a predetermined reference range as taught by Patton to be able to limit dissemination of user-generated content the user deems private (Patton, col. 4 lines 5-11).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shyu in view of Cao (US 20150193863 A1).
As per claim 6, claim 1 is incorporated and Shyu does not disclose, however, Cao teaches or suggests: a unit that specifies a field of interest of the user from the public information; and a candidate set generation unit that generates the candidate set not including images, which correspond to the - 49 -field of interest, in the image group owned by the user (Cao, [0049]-[0051] user effectively specifies images that are not of interest and the system excludes those images from the set that correspond to the user specified images that are not of interest).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of Shyu to include excluding images that the user specifies not to use for authentication as taught .

Claims 7-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shyu in view of Misra et al. (US 20160217344 A1; hereinafter “Misra”).
As per claim 7, claim 1 is incorporated and Shyu discloses: a public image collection unit that collects public images open to public by the user (Shyu, [0042], story generation engine 304 retrieves story images posted by the user from user’s profile on social networking site).
Shyu does not disclose, however, Misra teaches or suggests: a candidate set generation unit that generates, as the candidate set, a set of images not including images matching the public images collected by the public image collection unit and images, of which degrees of image similarity with respect to the public images are equal to or greater than a threshold value, in the image group owned by the user (Misra, [0092], if images have similarity values above a predetermined threshold, the images are removed and are not included. This includes the image match scenario if the similarity value of the image is 100% which is an exact match).  
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of Shyu to include a candidate set that does not include images matching the public images and images of which degrees of image similarity with respect to the public images are equal to or greater than a threshold value as taught by Misra to be able to prevent any public images/information of the user to be used for authentication.

As per claim 8, claim 7 is incorporated and the modified Shyu discloses: wherein the public image collection unit collects images, which are transmitted to outside by the user and satisfy a predetermined disclosure criterion, in the image group owned by the user as the public images (Shyu, [0042], story generation engine 304 retrieves story images posted (i.e., transmitted to outside) by the user from user’s profile on social networking site).  

As per claim 9, claim 8 is incorporated and the modified Shyu discloses: wherein the disclosure criterion is posting of an image on an SNS (Shyu, [0042], story generation engine 304 retrieves story images posted by the user from user’s profile on social networking site).    

As per claim 16, claim 1 is incorporated and while Shyu describes selecting decoy images that are similar to the pool of story images, e.g., similarities in terms of color, texture shapes, types of objects present, location present in the images, or the time of image capture, Shyu does not explicitly disclose, however, Misra teaches or suggests: wherein the display unit does not select images, of which degrees of image similarity with respect to the one or more correct answer images are equal to or greater than a predetermined threshold value, as the incorrect answer images (Misra, [0092], if images have similarity values above a predetermined threshold, the images are removed and are not included. This includes the image match scenario if the similarity value of the image is 100% which is an exact match).  
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shyu in view of Misra and further in view of Patton.
As per claim 10, claim 9 is incorporated and the modified Shyu does not disclose, however, Patton teaches or suggests: wherein, even in a case of an image posted by the user on the SNS, in a case where a disclosure range set for the image is narrower than a predetermined reference range, the public image collection unit does not collect the image as the public image (Patton, col. 22 lines 50-60, third party only collects posts with public permissions status and removes posts with non-public permissions statuses, e.g., restricted status, private statuses etc.).  
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Shyu to include not collect the information as the public information in a case where a disclosure range set for the information is narrower than a predetermined reference range as taught by Patton to be able to limit dissemination of user-generated content the user deems private (Patton, col. 4 lines 5-11).
  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shyu in view of Misra and further in view of Ooba (US 20160217344 A1).
As per claim 11, claim 8 is incorporated and the modified Shyu does not disclose, however, Ooba teaches or suggests: wherein, in a case where the image is an image transmitted to outside by e-mail, the disclosure criterion is that the number of destinations of the e-mail including the image is equal to or greater than a threshold value (Ooba, [0082], an image whose number of times of image sharing is equal to or more than a predetermined number of time, wherein the image is by email to different friends/destinations).  
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Shyu to include determining if an image has been shared more than a threshold number of times via email as taught by Ooba for the benefit of determining whether the image should be used for authentication based on the number of users that may have seen the image.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shyu in view of Misra and further in view of Bhaskaran (US 20100125911 A1).
As per claim 12, claim 8 is incorporated and the modified Shyu does not disclose, however, Bhaskaran teaches or suggests: wherein, in a case where the image is an image transmitted to outside by e-mail, the disclosure criterion is that destinations of the e-mail including the image include destinations other than destinations within a confidentiality range registered in advance in association with the user (Bhaskaran, 
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Shyu to include determining if an image has been shared to untrusted destinations via email as taught by Bhaskaran for the benefit of determining whether the image should be used for authentication based on the number of untrusted users that may have seen the image.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shyu in view of McGregor et al. (US 10360668 B1; hereinafter “McGregor”).
As per claim 17, claim 1 is incorporated and Shyu does not disclose, however, McGregor teaches or suggests: a guidance screen presentation unit that presents a guidance screen, which shows that authentication by the image authentication unit is not available, to the user in a case where the number of images included in the candidate set is less than a threshold value (McGregor, col. 25 lines 8-16, image authentication is unavailable to be displayed).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of Shyu to include displaying to a user that image authentication is not available as taught by McGregor for the benefit of letting the user know that another means of authentication selectable by the user is required.

As per claim 18, claim 17 is incorporated and the modified Shyu does not disclose, however, McGregor teaches or suggests: one or more non-image authentication units that perform authentication using information other than images, wherein in a case where an instruction to select an authentication unit used for authentication of the information processing apparatus is given from the user, the guidance screen presentation unit displays a screen, which includes one or more of the one or more non-image authentication units as - 53 -an option and on which the image authentication unit is not selectable, as the guidance screen (McGregor, col. 25 lines 8-16, image authentication is unavailable to be displayed).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Shyu to include displaying to a user that image authentication is not available as taught by McGregor for the benefit of letting the user know that another means of authentication selectable by the user is required.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shyu in view of McGregor and further in view of Santos et al. (US 20170132497 A1; hereinafter “Santos”).
As per claim 19, claim 17 is incorporated and the modified Shyu does not disclose, however, Santos teaches or suggests: wherein information prompting acquisition of a new image is further displayed on the guidance screen (Santos, [0044], the system request that the user provide a new image).  
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shyu in view of Hachey (US 20100325706 A1).
As per claim 20, claim 1 is incorporated and the modified Shyu does not  disclose, however, Hachey teaches or suggests: a retry control unit that performs control to replace the correct answer images and the incorrect answer images included in the plurality of images with a combination of different correct answer images and different incorrect answer images and display the combination of different correct answer images and different incorrect answer images on the display unit in a case where the authentication by the image authentication unit fails and the user is made to retry the authentication (Hachey, [0065], If the user selects an incorrect image from the set of images, a new set of images may be selected and a new challenge instruction generated and presented to the user).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of Shyu to include allowing the user to retry when authentication fails as taught by Hachey for the benefit of giving the user a second chance in authenticating if the initial authentication fails.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shyu in view of Hachey and further in view of Wang (US 20120128258 A1).
As per claim 21, claim 20 is incorporated and the modified Shyu does not disclose, however, Wang teaches or suggests: wherein the number of images of the plurality of images to be displayed on the display unit by the retry control unit is larger than the number of images of the plurality of images - 54 -displayed on the display unit in a previous trial of authentication (Wang, [0037], when user fails authentication initially, new pictures are selected for a retry authentication, wherein there are a larger amount of pictures than the previous authentication).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Shyu to include a larger amount of pictures during a retry authentication as taught by Wang for the benefit of complicating the picture cipher, preventing unauthorized actors from successfully authenticating (Wang, [0037]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Shyu in view of Hachey and further in view of Mehedy (US 20190377854 A1).
As per claim 22, claim 20 is incorporated and the modified Shyu does not disclose, however, Mehedy teaches or suggests: wherein the retry control unit causes the information processing apparatus to transition to a lock state for the user in a case where the number of consecutive failures of the authentication reaches a threshold value, and the threshold value of the number of consecutive failures is a lower value than a threshold value of the number of consecutive failures in a case where the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Shyu to include locking the device after authentication fails for a threshold number of times as taught by Mehedy for the benefit of protecting the device from an unauthorized user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Pering et al. (US 20040093527 A1) teaches removing similar pictures from database for authentication purposes to avoid attacker realizing a pattern ([0031]).
Paulus et al. (US 20180205876 A1) teaches automatically uploading non-private images to a remote device without uploading private digital images to the remote device ([0055]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R LAPIAN whose telephone number is (571)272-7552. The examiner can normally be reached M-F 9:30-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER R. LAPIAN
Examiner
Art Unit 2437



/ALEXANDER R LAPIAN/Examiner, Art Unit 2437                                                                                                                                                                                                        
/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437